IN THE SUPREME COURT, STATE OF WYOMING

                                             2015 WY 55

                                                                    APRIL TERM, A.D. 2015

                                                                              April 10, 2015


JACOB GREENMEYER,

Appellant
(Defendant),

v.                                                                       S-14-0207

SANDRA KAY GREENMEYER,

Appellee
(Plaintiff).

                       Appeal from the District Court of Laramie County
                        The Honorable Thomas T.C. Campbell, Judge


Representing Appellant:

        Dameione S. Cameron, Cameron Law Office, P.C., Cheyenne, Wyoming; David M.
        Korman, Korman Law Office, Laramie, Wyoming.

Representing Appellee:

        Donna D. Domonkos, Domonkos Law Office, LLC, Cheyenne, Wyoming.



Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of any typographical or other formal errors so that correction may be made before final publication in
the permanent volume.
BURKE, Chief Justice.

[¶1] Sandra Greenmeyer was awarded a portion of Jacob Greenmeyer’s railroad
retirement benefits in the decree of divorce terminating their marriage. For reasons
explored below, those benefits were paid to Mr. Greenmeyer. Ms. Greenmeyer filed a
post-divorce motion seeking to recover the benefits. The district court granted the motion
and entered judgment against Mr. Greenmeyer. He challenges that decision in this
appeal. We will affirm.

                                         ISSUE

[¶2] Did the district court err in ordering Mr. Greenmeyer to pay Ms. Greenmeyer the
retirement benefits that were awarded to her in their divorce decree, but were paid to
him?

                                        FACTS

[¶3] The parties married in 1968 and divorced in 1994. The divorce decree awarded
Ms. Greenmeyer a portion of Mr. Greenmeyer’s retirement benefits:

                    That [Ms. Greenmeyer] is awarded, and the Railroad
             Retirement Board is directed to pay, an interest in the portion
             of [Mr.] Greenmeyer’s benefits under the Railroad
             Retirement Act (45 U.S.C. 231 et seq.) which may be divided
             as provided by Section 14 of that Act (45 U.S.C. 231m).
             [Ms. Greenmeyer’s] share shall be computed by multiplying
             the divisible portion of [Mr. Greenmeyer’s] monthly benefit
             by a fraction, the numerator of which is the number of years
             [he] worked for a railroad employer during the period of the
             marriage 6/2/68 through 12/1/94, and the denominator shall
             be [his] total number of years employed by a railroad
             employer at retirement, and then dividing the product by two.

                    Further, this Court will have continuing jurisdiction to
             modify this Decree of Divorce so as to assure its qualification
             as a Qualified Domestic Relations Order.

[¶4] Mr. Greenmeyer retired in March 2009 when he reached the age of sixty. He
began receiving retirement benefits from the Railroad Retirement Board. The parties
were not in communication with each other then, and Ms. Greenmeyer was unaware of
his retirement until some years later.      Upon reaching the age of sixty two,
Ms. Greenmeyer applied for her retirement benefits. She began receiving payments in
May 2013.


                                            1
[¶5] In February 2014, Ms. Greenmeyer filed a motion in the district court asserting
that Mr. Greenmeyer had been receiving the retirement benefits awarded to her in the
divorce decree. She sought an order requiring him to pay those benefits to her.
Mr. Greenmeyer opposed the motion. He did not dispute her entitlement to the benefits
she had begun receiving in May 2013, but maintained he was not responsible for the
earlier payments she had not received. After a hearing, the district court granted the
motion. It found that Mr. Greenmeyer owed $680 per month from March 2009, when he
retired, to May 2013, when Ms. Greenmeyer began receiving benefits, for a total
judgment of $33,320. Mr. Greenmeyer filed this timely appeal.

                                     STANDARD OF REVIEW

[¶6] Post-judgment enforcement of a divorce decree is “addressed to the sound
discretion of the trial court,” and is “reviewed on appeal only for an abuse of discretion.”
Zaloudek v. Zaloudek, 2010 WY 169, ¶ 7, 245 P.3d 336, 339 (Wyo. 2010). “An abuse of
discretion occurs when a court’s decision exceeds the bounds of reason or constitutes an
error of law.” Goody v. Goody, 939 P.2d 731, 733 (Wyo. 1997).

                                             DISCUSSION

[¶7] As background to his argument, Mr. Greenmeyer explains that prior to 1983, the
Railroad Retirement Act, 45 U.S.C. § 231 et seq., generally prohibited the Railroad
Retirement Board from dividing retirement benefits between former spouses. See
Hisquierdo v. Hisquierdo, 439 U.S. 572, 99 S. Ct. 802, 59 L. Ed. 2d 1 (1979). Congress
responded to Hisquierdo by amending the Act in 1983 to allow the Board to divide
retirement benefits “in order to distribute property in accordance with court-ordered
property settlements pursuant to divorce.” Mahoney v. Mahoney, 681 N.E.2d 852, 856
n.7 (Mass. 1997) (citing Pub. L. 98-76, tit. IV, § 419(a)(3), 97 Stat. 938 (1983)). The
Board promulgated regulations implementing the amendments. 20 C.F.R. § 295.1. It
also published an Attorney’s Guide to the Partition of Railroad Retirement Annuities
(2011) (“Attorney’s Guide”) explaining “how to effect an annuity partition” under the Act
and its regulations.1

[¶8] The parties agree that their divorce decree was purposefully drafted to meet the
Board’s requirements for dividing Mr. Greenmeyer’s retirement benefits and paying


1
 At the hearing on this motion, the district court and the parties made several references to the Attorney’s
Guide, and at the request of the district court, it was made part of the record in the case. As the district
court explained, “Should there be an appeal, the Appellate Court should have that as well.” The
availability of the Attorney’s Guide in the record has facilitated our review, and we appreciate the district
court’s thoughtfulness in including it.




                                                     2
Ms. Greenmeyer’s portion directly to her. Such a divorce decree is referred to as a
qualified domestic relations order, or QDRO. See Wyland v. Wyland, 2006 WY 93, 138
P.3d 1165 (Wyo. 2006). However, as Mr. Greenmeyer points out, obtaining a QDRO is
only one step toward receiving payments from the Board. The Board must also be
provided with a certified copy of the divorce decree. The former spouse must provide an
“Agreement of Spouse or Former Spouse,” a direct deposit authorization form, and a
current address. See Attorney’s Guide, 8-9.

[¶9] As the Attorney’s Guide explains, there are different sorts of retirement benefits,
some of which are not divisible under a QDRO. The employee annuity portion, referred
to as a “Tier I” benefit, is not divisible. Id. at 1, 4. The spouse annuity or former spouse
annuity is also not divisible. Id. at 1. Only benefits referred to as “Tier II” are divisible
pursuant to a QDRO. Id. The retirement benefits at issue in this appeal are Tier II
benefits.

[¶10] Although the record is not clear on this point, it appears that when
Mr. Greenmeyer retired, he began receiving both his Tier I employee annuity and his
Tier II benefits. The record also suggests that the Board provided only a single monthly
payment, with no explanation of what amounts were attributable to Tier I or Tier II
benefits. There is no indication that Mr. Greenmeyer knew he was receiving benefits that
were not his own.

[¶11] The Attorney’s Guide indicates that a former spouse may begin receiving her
portion of the retirement benefits when the employee begins receiving his retirement
benefits or when both parties reach the age of sixty two.2 Id. at 9. Again, the record is
not clear on this point, but it suggests that Ms. Greenmeyer did not apply for her portion
of the benefits earlier because she was unaware that Mr. Greenmeyer had retired. She
apparently waited until she reached the age of sixty two before she submitted the
qualifying documents and information. The record does not reveal how or when she
became aware of Mr. Greenmeyer’s retirement. She learned the date of his retirement
during the motion hearing.

[¶12] It is undisputed that Ms. Greenmeyer did not begin receiving benefits until May
2013. At that time, she began receiving direct payments from the Board, including her
former spouse annuity and her portion of Mr. Greenmeyer’s Tier II benefits. In her
motion, Ms. Greenmeyer sought to recover her portion of the Tier II benefits that had
previously been paid to Mr. Greenmeyer.

[¶13] Mr. Greenmeyer asserted that the language of the divorce decree obligated the


2
    Other potential payment triggers are listed, but are not germane to this case.




                                                        3
Board, not him, to pay the benefits to Ms. Greenmeyer. The district court’s order, he
claims, incorrectly places that burden on him. In addition, Mr. Greenmeyer contends that
the burden of qualifying to receive the payments rested squarely on Ms. Greenmeyer.3
He claims that the Board could not legally make the payments to her until she qualified,
and the district court’s order improperly penalizes him for Ms. Greenmeyer’s tardiness in
qualifying. Further, under the Board’s regulations, when a former spouse is not paid
because he or she has not qualified, “no arrearage accrues to the former spouse.” Id. at
12. On this basis, Mr. Greenmeyer claims that the district court’s order conflicts with the
Board’s regulations.

[¶14] Our first step in analyzing Mr. Greenmeyer’s claims is to consider the language of
the divorce decree. The pertinent language is that “[Ms. Greenmeyer] is awarded, and
the Railroad Retirement Board is directed to pay, an interest in the portion of
[Mr.] Greenmeyer’s benefits under the Railroad Retirement Act.” Mr. Greenmeyer
focuses on the provision directing the Board to make the payments. He overlooks the
provision awarding the benefits to Ms. Greenmeyer.

[¶15] We have previously recognized that “retirement funds, whether vested, nonvested,
or not matured, are marital property divisible upon divorce.” Wyland, ¶ 8, 138 P.3d at
1167. As the district court concluded, Mr. Greenmeyer’s retirement benefits had been so
divided in the divorce decree. In granting the motion, the district court explained:

                        I’m going to go to the [divorce decree], which is what
                I’m asked to enforce here. The focus on the Railroad
                Retirement Act is somewhat misplaced. The Court always
                has the authority to order, and did here, a percentage of
                retirement or employee benefits. . . . I think it’s perfectly
                clear, reading the property settlement adopted in the decree,
                that the distribution of property included that once he retired,
                he owed her. The railroad was the mechanism of payment. It
                didn’t matter who was going to pay the retirement. . . .
                [Qualifying to receive] payment directly to her was up to her.
                I agree with that. . . . [B]ut he cannot benefit to the tune of



3
   Although the Attorney’s Guide indicates that the former spouse must complete and submit the
“Agreement of Spouse or Former Spouse,” the direct deposit authorization form, and a current address, it
does not specify which party must submit the certified divorce decree. However, it does state that if the
divorce decree is submitted before the employee becomes eligible for benefits, the Board will file the
order in its records and notify the former spouse when the employee does become eligible. Id. at 11. If
either party had submitted the decree to the Board immediately after the divorce decree was entered in
1994, the complications seen in this litigation might have been avoided.




                                                   4
              $600 a month when it clearly was not his, it was hers under
              this distribution.

[¶16] We considered a comparable situation in Young v. Young, 709 P.2d 1254 (Wyo.
1985), in which the divorce decree awarded Ms. Young a portion of Mr. Young’s oil and
gas royalties. Mr. Young assigned the interests to her as ordered, but Ms. Young “failed
to file the assignment for record in some counties and to notify some crude oil purchasers
of her interest. The result was that, in many instances, [he] was paid royalties that should
have gone to [her].” Id. at 1255. When Ms. Young sought to recover her royalties from
Mr. Young, he argued he should not be required to pay because it was her obligation to
file the assignments. We concluded, however, that Mr. Young had converted her
property, and Ms. Young was entitled to recover it. Id. at 1257.

[¶17] The district court’s analysis is consistent with our decision in Young, and with
other previous decisions regarding the division of retirement plans upon divorce. When
the divorce decree awarded a portion of Mr. Greenmeyer’s retirement benefits to
Ms. Greenmeyer, that portion became her property, even if she would not receive
payments until later. See Forney v. Minard, 849 P.2d 724, 727 (Wyo. 1993). The
benefits still belonged to Ms. Greenmeyer, even though the Board had paid them to
Mr. Greenmeyer. Mr. Greenmeyer may be correct that the Board is not liable to
Ms. Greenmeyer for arrearages, but that does not settle the question of his liability.

[¶18] The district court’s observation that the railroad was merely a “mechanism” for
Ms. Greenmeyer to receive payments is also consistent with our characterization of a
division of retirement benefits under the Uniformed Services Former Spouses Protection
Act, 10 U.S.C.S. § 1408. See Forney, 849 P.2d at 730; see also In re Marriage of
Drexler, 315 P.3d 179, 181 (Colo. Ct. App. 2013) (“A QDRO is a mechanism . . . to
allow a former spouse to receive all or a portion of the benefits owed to a participant
under a retirement plan.”). Regardless of the mechanism of payment, however, the
divorce decree awarded certain retirement benefits to Ms. Greenmeyer, and she is entitled
to recover her property from Mr. Greenmeyer.

[¶19] One additional argument made by Mr. Greenmeyer merits attention. The district
court ordered him to pay four years’ worth of retirement benefits to Ms. Greenmeyer,
with a resulting judgment of more than thirty thousand dollars. He asserts that this
decision “raises the specter of [a party] sitting on her rights for an even longer period of
time,” resulting in an extremely large judgment and “a vast amount of uncertainty.” We
understand these concerns, but also recognize that a party who sits on her rights too long
may find her claims barred by laches, estoppel, or other defenses. In the Young case, for
example, the applicable statute of limitations barred Ms. Young from recovering royalty
payments made to Mr. Young more than four years prior to her filing suit. Id., 709 P.2d
at 1260.



                                             5
[¶20] Mr. Greenmeyer’s district court pleadings contain no mention of these defenses.
Laches was mentioned briefly during the hearing, but the district court found “no laches.”
Mr. Greenmeyer has not challenged this aspect of the district court’s decision. We need
not consider the application of these defenses in the present appeal.

[¶21] We find no abuse of discretion and affirm the district court’s order.




                                            6